DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A preliminary amendment was filed 01/28/2019. Claims 5-6 were amended. Claim 20 is withdrawn pursuant to a restriction requirement. Claims 1-20 are pending. Claims 1-19 are examined herein.
Claims 1-19 are rejected under 35 USC 103.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to a method and system for training a deep neural network, classified in G06N3/08.
II. Claim 20, drawn to a method for creating a neural network specification, classified in G06N3/04.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as training a neural network using specifications generated in any manner other than that of subcombination II. Conversely, subcombination II has separate utility such as generating specifications which are used to train a neural network using some method other than that of subcombination I.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Subcombinations I and II would be separately classified, requiring additional CPC searches. Moreover, searching subcombination I would require searches related to generating a training data set and training a deep neural network using the generated training data set which would not be required for subcombination II. Conversely, searching subcombination II would require searches related to generating an artificial intelligence behavior specification which would not be required for searching subcombination I.

During a telephone conversation with Jong Andrew Park on 08/03/2022 a provisional election was made without traverse to prosecute the invention of Subcombination I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application Nos. 62/487,418; 62/596,496; 62/487,404; 15/956,636; and 15/956,396 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 

None of the disclosures of the prior-filed applications identified above provides adequate support for at least the following claim limitations which are substantially recited in claims 1-19:
receiving an encoded artificial intelligence behavior specification; 
receiving a data generation configuration specification; 
…generating a training data set based on the data generation configuration specification; 
…providing from a remote artificial intelligence add-in service to a development environment the trained artificial intelligence behavior deep neural network.

Claims 1-19 are not being given the priority date for any of the parent applications. The priority date for claims 1-19 is the filing date of the instant application: 06 December 2018.

If Applicant believes that one or more of the identified parent applications provides support for this subject matter, Applicant is respectfully requested to indicate which parent applications are believed to provide support and to indicate how each identified parent application provides support for each of the identified limitations. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/28/2019, 05/08/2019, 10/23/2019, 09/07/2021, and 02/18/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6, and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over “Ando” (US 2018/0349757 A1, see PTO-892) in view of “Le” (Using Synthetic Data to Train Neural Networks is Model-Based Reasoning, see IDS dated 10/23/2019).

Regarding claim 1, Ando teaches 
A method, comprising (Abstract - system for adding a new ability to a device): 
receiving an encoded artificial intelligence behavior specification; ([0026] describes a requester making a request for learning an ability. [0079] indicates that the ability unit receives data in a particular specification. Data in a particular specification is being interpreted as being “encoded”. See also [0082], [0199], [0204]-[0209].)
…receiving a deep neural network configuration specification; ([0085], especially “If deep learning is used for learning, because the ability recipient unit 904 is the deep neural network that is also used in the learning model, so that the ability acquisition model 500 needs to include information for specifying the configuration of a network that can receive the ability.“ The neural network learning is further described at [0100-0106].)
…training an artificial intelligence behavior deep neural network using [some] training data, wherein the artificial intelligence behavior deep neural network conforms to a deep neural network configuration specification; ( The neural network learning is further described at [0100-0106].)The neural network conforms to a given specification as described at [0085].) 
providing from a remote artificial intelligence add-in service to a development environment the trained artificial intelligence behavior deep neural network. ([0056] indicates the neural network may be trained remotely and provided to the requester. See Figure 1. See also [0015], [0026], [0057], [0169]). 
Ando does not appear to explicitly teach 
 receiving a data generation configuration specification; 
...generating a training data set based on the data generation configuration specification; 	…training…using at least a subset of the generated training data
However, Le—directed to analogous art—teaches
receiving a data generation configuration specification (Abstract describes training a model using synthetic/generated training data. Section IV, second paragraph indicates that the proposal distribution is user provided. The proposal distribution is being interpreted as a data generation configuration specification. Page 6, col 2, second to last paragraph of section IV indicates that an input y actually produces efficient proposal distribution parameters.)
generating a training data set based on the data generation configuration specification …training…using at least a subset of the generated training data  (Section II.A, first paragraph indicates that data is generated based on a desired specification (as described above). Page 6, first paragraph describes training the neural network using the generated data.). 
It would have been obvious to one of ordinary skill in the art to combine the artificial intelligence add-in service taught by Ando with the training system taught by Le because training using synthetic data results in models which are robust and perform well as indicated on page 4, last paragraph of section III.

Regarding claim 2, the rejection of claim 1 is incorporated herein. Furthermore, Ando teaches 
wherein the artificial intelligence behavior deep neural network is a convolutional deep neural network ([0180]: “In the case of images, a convolutional neural network (CNN) is used.”)

Regarding claim 4, the rejection of claim 1 is incorporated herein. Furthermore, Ando teaches
wherein the trained artificial intelligence behavior deep neural network is provided to an artificial intelligence tool of the development environment ([0085] describes the neural network being provided to the ability recipient unit (i.e., an artificial intelligence tool) of the target apparatus. [0088] indicates that this is in the context of a development environment.)

Regarding claim 6,  the rejection of claim 4 is incorporated herein. Furthermore, Ando teaches 
wherein the artificial intelligence tool is a plug-in installed in the development environment. ([0174] the ability providing data (i.e., the trained model) is provided to the requester unit 101. Figure 9 shows that the ability recipient unit is installed in the target apparatus.)

Regarding claim 9, the rejection of claim 1 is incorporated herein. Furthermore, Ando teaches 
wherein the configuration specification for the deep neural network specifies a number of layers, a model size, an input size, or an output size. (See [0104] and [0190-0195]).

Regarding claim 10, the rejection of claim 1 is incorporated herein. Furthermore, Ando teaches 
wherein the encoded artificial intelligence behavior specification is associated with an artificial intelligence agent for performing artificial intelligence actions ([0015] indicates that the ability is added to an apparatus. [0202] indicates that the AI may also control a player car.)

Regarding claim 11, the rejection of claim 10 is incorporated herein. Furthermore, Ando teaches 
wherein the artificial intelligence actions are mapped to one or more game actions ([0121, 0202] indicates that the ability may be performing actions in a game.)

Regarding claim 12, the rejection of claim 10 is incorporated herein. Furthermore, Ando teaches 
wherein the artificial intelligence agent has a personal agent memory for storing a belief state of the artificial intelligence agent ([0058] indicates that data is stored in memory. [0202] indicates that a state of the player car is recorded.)

Regarding claim 13, the rejection of claim 10 is incorporated herein. Furthermore, Ando teaches 
wherein the artificial intelligence agent has one or more attached sensors ([0202] indicates that conditions such as position, direction, speed, etc. may be recorded. [0156] indicates that input data may come from connected sensors.)

Regarding claim 14, the rejection of claim 13 is incorporated herein. Furthermore, Ando teaches
wherein the one or more attached sensors includes a self sensor, a visual sensor, an auditory sensor, or a custom sensor ( [0103], [0136]-[0137] visual sensor. [0202] indicates that conditions such as position, direction, speed, etc. may be recorded. [0156] indicates that input data may come from connected sensors. Sensors which indicate the state of the car would be self sensors and also “custom” sensors. )

Regarding claim 15, the rejection of claim 13 is incorporated herein. Furthermore, Ando teaches 
wherein the one or more attached sensors are configured to receive percepts ( [0103], [0136]-[0137] visual sensor. [0202] indicates that conditions such as position, direction, speed, etc. may be recorded. [0156] indicates that input data may come from connected sensors. Sensors which indicate the state of the car would be self sensors and also “custom” sensors. A percept means something that is perceived (i.e., perceived by something). Data received by a sensor is by definition a percept.)

Regarding claim 16, the rejection of claim 15 is incorporated herein. Furthermore, Ando teaches 
wherein the percepts include environment, self, visual, or auditory percepts ( [0103], [0136]-[0137] visual sensor which perceive visual/environment percepts. [0202] indicates that conditions such as position, direction, speed, etc. may be recorded. These are self percepts. [0156] indicates that input data may come from connected sensors. Sensors which indicate the state of the car would be self sensors and also “custom” sensors. A percept means something that is perceived (i.e., perceived by something). Data received by a sensor is by definition a percept.)

Regarding claim 17, the rejection of claim 1 is incorporated herein. Furthermore, Ando teaches 
wherein an artificial intelligence behavior of the encoded artificial intelligence behavior specification is defined by one or more artificial intelligence actions, one or more beliefs, one or more percept processing rules, and one or more game actions ([0202-0204] provides an example in which case the actions (which are both artificial intelligence actions since they are controlled using AI and game actions since they are actions in the game) are control behaviors (e.g., steering angle, accelerator amount), the beliefs include states of the car or game (e.g. position, direction, surrounding road conditions, sped of other cars near the player). The mapping from input to output (i.e., the function performed by the machine learning model) is being interpreted as a percept processing rule as it maps an input such as sensor data to a control behavior. This appears to be consistent with the use of “percept processing rule” in the instant specification.)

Regarding claim 18, the rejection of claim 17 is incorporated herein. Furthermore, Ando teaches 
wherein the artificial intelligence behavior is further defined by a goal condition ([0203] describes several goal conditions including driving in a particular direction or driving around the course in a short period of time, or operating different vehicles.)

Regarding claim 19, Ando teaches
A system, comprising: (Abstract - system that increases the efficiency of development work for adding a new ability to a device)
a processor and a memory coupled with the processor, wherein the memory is configured to provide the processor with instructions which when executed cause the processor to ([0058] describes a system comprising processor and memory storing a program which causes the processor to perform the various functions.)
The remainder of claim 19 is substantially similar to claim 1; claim 19 is rejected with the same rationale, mutatis mutandis.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over “Ando” (US 2018/0349757 A1, see PTO-892) in view of “Le” (Using Synthetic Data to Train Neural Networks is Model-Based Reasoning, see IDS dated 10/23/2019), and further in view of “Kim” (Interactive and Interpretable Machine Learning Models for Human Machine Collaboration, see PTO-892).

Regarding claim 3, the rejection of claim 1 is incorporated herein. The combination of Ando and Le does not appear to explicitly teach 
wherein the encoded artificial intelligence behavior specification includes a specification of an artificial intelligence problem specified using an artificial intelligence planning language. 
However, Kim—directed to analogous art—teaches 
wherein the encoded artificial intelligence behavior specification includes a specification of an artificial intelligence problem specified using an artificial intelligence planning language.  (Kim, Abstract describes training models in a way that is understood by humans. page 37, second paragraph of section 2.2 indicates that the problems are encoded using PDDL, which is an artificial intelligence planning language.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Ando and Le to use an artificial intelligence planning language such as PDDL because using PDDL improves accuracy over a wide range of scenarios as described by Kim on page 73, second and third paragraphs of section 2.7.3.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over “Ando” (US 2018/0349757 A1, see PTO-892) in view of “Le” (Using Synthetic Data to Train Neural Networks is Model-Based Reasoning, see IDS dated 10/23/2019), further in view of “McDaniel” (US 2009/0079734 A1, see IDS dated 10/23/2019).

Regarding claim 5, the rejection of claim 4 is incorporated herein. The combination of Ando and Le does not appear to explicitly teach 
wherein the artificial intelligence tool is a visual editor. 
However, McDaniel—directed to analogous art—teaches 
wherein the artificial intelligence tool is a visual editor ([0036], [0052]-[0055] describes a visual editor. In the combination with Ando and Le, the ability acquisition method taught by Ando would be applied to the scenarios generated using the 3D simulations taught by McDaniel.). 
It would have been obvious to one of ordinary skill in the art to modify the combination of Ando and Le with those of McDaniel since this allows for new scenarios and modifications to existing scenarios to be developed quickly and allows for a wide variety of simulations to be modeled as described at [0045].

Regarding claim 7, the rejection of claim 1 is incorporated herein. The combination of Ando and Le does not appear to explicitly teach 
wherein the development environment is used to model objects in a three-dimensional game environment. 
However, McDaniel—directed to analogous art—teaches  
wherein the development environment is used to model objects in a three-dimensional game environment. ([0045-0048] describes modeling 3D objects. [0065] indicates that this may be performed for video-games.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 5.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over “Ando” (US 2018/0349757 A1, see PTO-892) in view of “Le” (Using Synthetic Data to Train Neural Networks is Model-Based Reasoning, see IDS dated 10/23/2019), further in view of “Wikipedia” (Training, validation, and test data sets, see PTO-892).

Regarding claim 8, the rejection of claim 1 is incorporated herein. Ando and Le do not appear to explicitly teach 
wherein generating the training data set based on the data generation configuration specification includes generating training, validation, and testing data values
However, Wikipedia—directed to analogous art—teaches 
wherein generating the training data set based on the data generation configuration specification includes generating training, validation, and testing data values (Validation Set section describes separating the training data into a training set, a validation set, and a test set. Le teaches generating training data as described above. In the combination, Wikipedia is relied upon to teach separating the training data into training, validation and test sets.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Ando and Le to use training, validation and test sets as taught by Wikipedia because the method of using training, validation and test sets avoids overfitting and allows for an independent measure of performance as described by Wikipedia, Validation set section:
Since our goal is to find the network having the best performance on new data, the simplest approach to the comparison of different networks is to evaluate the error function using data which is independent of that used for training. Various networks are trained by minimization of an appropriate error function defined with respect to a training data set. The performance of the networks is then compared by evaluating the error function using an independent validation set, and the network having the smallest error with respect to the validation set is selected. This approach is called the hold out method. Since this procedure can itself lead to some overfitting to the validation set, the performance of the selected network should be confirmed by measuring its performance on a third independent set of data called a test set.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Canoy (US 2014/0349269 A1, see PTO-892) – Abstract describes adding abilities/capabilities to devices by generating learning signals (i.e., learning data).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARKUS A. VASQUEZ/             Examiner, Art Unit 2121